DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 16 May 2022 has been considered by the examiner. References that were not considered have struck through by the examiner, and an explanation for the strikethrough is found below.
The examiner did not consider US 2022/0009806 A1 included on the IDS filed 16 May 2022 because the reference was previously made of record; see the PTO-892 included with the action mailed 16 February 2022, U.S. Patent Document entry C.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of copending Application No. 16/922,418 (hereinafter “’418”). It is noted that copending Application No. 16/922,418 has a Notice of Allowance mailed 14 June 2022, but Applicant is yet to pay the issue fee for ‘418, and thus the application is still copending. Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claims 1-3, ‘418 discloses a hydrophilic coating comprising an adhesive agent, an insolubilizer, titanium dioxide, and silver oxide present in an amount of 2 to 10% by weight, based on the total weight of the hydrophilic coating in the form of a coating slurry (claim 1). The disclosed range overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of silver oxide, including over values presently claimed, and thereby arrive at the claimed invention.
It is noted that while ‘418 also comprises a substrate onto which the coating is disposed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this additional structure is not precluded in the open claim language of the instant application. It is clear the coating of the copending Application meets the presently claimed reference.
With respect to claim 4, ‘418 discloses the adhesive agent comprises potassium silicate and the insolubilizer comprises zinc oxide (claim 4).
With respect to claim 5, ‘418 discloses the titanium dioxide is present in an amount of 10 to 25 percent by weight, based on the total weight of the hydrophilic coating (claim 5).
The above rejections are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US 6,170,564 B1, “Steele ‘564”) in view of Steele et al. (US 5,562,949, “Steele ‘949”) and Steele (US 2018/0340081 A1, “Steele ‘081”).
With respect to claims 1-4, 6-9, and 11-14, Steele ‘564 discloses an antimicrobial coating which comprises, in the form of a slurry: (a) about 1.0% to about 3.6% by weight of an antimicrobial agent; (b) about 22.6% to about 33.8% by weight of an adhesive agent; (c) an insolubilizer for the adhesive agent; and (d) about 47.4% to about 60.3% by weight of water (Col. 2, lines 1-15). The antimicrobial agent is made from silver oxide (Col. 2, lines 58-65), and thus corresponds to the claimed metal oxide. The adhesive agent is potassium silicate (Col. 3, line 36). The insolubilizer is zinc oxide (Col. 3, lines 56-58). The coating is applied to surfaces having chronically moist or wet surfaces (Col. 2, lines 16-20), such as air conditioner cooling coils (Col. 2, lines 25-30), i.e. a condensing heat exchanger having heat transfer surfaces coated with the claimed coating. The coating is applied to the surface (Col. 4, lines 54-60). The coating additionally contains other components so long as they do not adversely affect the desired properties of the coating (Col. 4, lines 39-43).
Steele ‘564 does not disclose wherein the additional component is titanium dioxide.
Steele ‘949 teaches a condensing heat exchanger whose heat transfer surfaces are coated with a hydrophilic coating formed by coating a coating slurry and then curing the slurry (Col. 3, lines 9-20). The coating comprises an adhesive agent that can be potassium silicate (Col. 4, lines 18-42), an insolubilizer that can be zinc oxide (Col. 4, line 53-Col. 5, line 3), silver oxide (Col. 5, lines 57-60), and an inorganic compound to facilitate wetting that can be silica (Col. 3, lines 55-60). It is well-known in the art that wetting agents reduce the surface tension of a coating so that it properly wets the substrate upon application.
Steele ‘564 and Steele ‘949 are analogous inventions in the field of coatings comprising an adhesive agent, an insolubilizer, and silver oxide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Steele ‘564 to contain a silica wetting agent as taught by Steele ‘949 in order to provide a coating that properly wets the substrate.
Steele ‘564 in view of Steele ‘949 does not disclose wherein the wetting agent is titanium dioxide.
Steele ‘081 teaches hydrophilic coatings for use with a heat exchanger ([0004]). The coating uses wetting agents such as titanium oxide (i.e., titanium dioxide) instead of silica to provide adequate wettability with a reduced affinity for absorbing hydrophobic contaminants ([0042-0043]).
Steele ‘564 in view of Steele ‘949 are analogous inventions in the field of coating that use wetting agents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the silica wetting agent of Steele ‘564 in view of Steele ‘949 to be titanium dioxide as taught by Steele ‘081 in order to provide adequate wettability with a reduced affinity for absorbing hydrophobic contaminants (Steele ‘081, [0042-0043]).
Regarding the coating being a hydrophilic coating, while there may be no explicit disclosure from Steele ‘564 in view of Steele ‘949 and Steele ‘081 that the coating is a hydrophilic coating, given that Steele ‘564 in view of Steele ‘949 and Steele ‘081 discloses an identical coating made from identical components as that presently claimed, then it is clear the coating of Steele ‘564 in view of Steele ‘949 and Steele ‘081 would necessarily inherently be hydrophilic.
With respect to claims 5, 10, and 15, Steele ‘949 teaches the inorganic compound (which from the combination of Steele ‘564 in view of Steele ‘949 and Steele ‘081 is titanium dioxide) is present in an amount of about 10% to about 20% of the coating slurry (Col. 6, lines 13-29).
With respect to claim 16, Steele ‘564 discloses the adhesive agent is present in an amount of about 22.6% to about 33.8% by weight of the coating slurry (Col. 2, lines 1-15).
With respect to claim 17, Steele ‘564 discloses the use of an insolubilizer for insolubilizing the adhesive agent (Col. 2, lines 10-11). The insolubilizer is zinc oxide (Col. 3, lines 56-58). The adhesive agent is potassium silicate (Col. 3, line 36). These materials are identical to what Applicant uses as an insolubilizer and adhesive agent (see instant specification, [0012]); they are also identical to those used by Steele ‘949 (Col. 4, lines 33-34, 43-48, 53-55).
While Steele ‘564 may disclose the use of about 12.8% insolubilizer (Steele ‘564, Col. 4, lines 18-20), Steele ‘949 teaches insolubilizer concentrations as low as 3% by weight effectively convert the adhesive agent from a water soluble material to a water insoluble material and teaches a range of about 3% to about 10% by weight insolubilizer (Steele ‘949, Col. 4, line 59-Col. 5, line 3). Therefore, it would have been obvious to one of ordinary skill in the art, based on the teachings of Steele ‘949, to vary the amount of insolubilizer, including over values presently claimed, in order to effectively convert the adhesive agent from a water soluble material to a water insoluble material (Steele ‘949, Col. 4, line 59-Col. 5, line 3).
With respect to claim 19, Steele ‘564 discloses the antimicrobial agent, i.e. metal oxide, and the insolubilizer have an average particle size of about 6 to about 14 microns (Steele ‘564, Col. 3, lines 11-12 and 51-55). Similarly, Steele ‘949 teaches the average particle size of the inorganic compound (which from the combination of Steele ‘564 in view of Steele ‘949 and Steele ‘081 is titanium dioxide) has an average particle size of about 6 microns to about 14 microns (Col. 4, lines 7-12).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance. Claim 18 is allowable over the “closest” prior art Steele (US 6,170,564 B1, “Steele ‘564”).
Steele ‘564 discloses an antimicrobial coating which comprises, in the form of a slurry: (a) about 1.0% to about 3.6% by weight of an antimicrobial agent; (b) about 22.6% to about 33.8% by weight of an adhesive agent; and (c) an insolubilizer for the adhesive agent; and (d) about 47.4% to about 60.3% by weight of water (Col. 2, lines 1-15). The antimicrobial agent is made from silver oxide (Col. 2, lines 58-65), and thus corresponds to the claimed metal oxide. The adhesive agent is potassium silicate (Col. 3, line 36). The insolubilizer is zinc oxide (Col. 3, lines 56-58). The coating is applied to surfaces having chronically moist or wet surfaces (Col. 2, lines 16-20), such as air conditioner cooling coils (Col. 2, lines 25-30), i.e. a condensing heat exchanger having heat transfer surfaces coated with the claimed coating. The coating is applied to the surface (Col. 4, lines 54-60). The coating additionally contains other components so long as they do not adversely affect the desired properties of the coating (Col. 4, lines 39-43).
However, there is no disclosure from Steele ‘564 that the method of curing the coating comprises heating the coating to 175 to 1785°C for 20 to 40 minutes, raising the temperature to 190 to 210°C for 60 minutes, then increasing the temperature to 215 to 225°C for 30 minutes, then increasing the temperature to 245 to 255°C, then increasing the temperature to 290 to 310°C for 60 minutes, and finally maintaining the temperature at about 490 to 510°C for 2 hours.
Thus, it is clear that Steele ‘564 does not disclose or suggest the present invention.
Further, claim 18 remains allowable over Steele et al. (US 5,562,949, “Steele ‘949”) in view of Steele (US 2018/0340081 A1, “Steele ‘081”) and the evidence provided by the Titanium oxide literature for the reasons set forth in the Office action mailed 16 February 2022.

Response to Arguments
Applicant’s arguments filed 16 May 2022 have been fully considered, but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections, Applicant argues the prior art does not disclose or suggest a hydrophilic coating wherein the metal oxide is present in an amount of 3-10% by weight, based on the total weight of the coating in the form of a slurry. Applicant additionally argues Steele ‘949 discloses the wetting agent is silica and not titanium dioxide, and that the amount of metal oxide is only 0.3-1.5% by weight of the slurry; Applicant argues the amount of metal oxide is important to antifungal properties, and points to [0040] of the instant specification for support. Applicant additionally argues the titanium dioxide unexpectedly allowed for an increased concentration of silver oxide, thereby providing anti-fungal properties and without affecting adhesion properties. The examiner respectfully disagrees.
In response to Applicant’s arguments, it is first noted that claims 1-17 and 19 are now rejected under 35 U.S.C. 103 as being unpatentable over Steele ‘564 in view of Steele ‘949 and Steele ‘081 as set forth above. The examiner acknowledges that while Steele ‘949 may disclose the amount of metal oxide being 1.5% by weight, Steele ‘949 was not used to meet this limitation; rather, Steele ‘564 was used. As set forth in the above rejections, Steele ‘564 discloses an antimicrobial coating which comprises, in the form of a slurry: (a) about 1.0% to about 3.6% by weight of an antimicrobial agent; (b) about 22.6% to about 33.8% by weight of an adhesive agent; (c) an insolubilizer for the adhesive agent; and (d) about 47.4% to about 60.3% by weight of water (Col. 2, lines 1-15). The antimicrobial agent is made from silver oxide (Col. 2, lines 58-65), and thus corresponds to the claimed metal oxide. The adhesive agent is potassium silicate (Col. 3, line 36). The insolubilizer is zinc oxide (Col. 3, lines 56-58). The coating is applied to surfaces having chronically moist or wet surfaces (Col. 2, lines 16-20), such as air conditioner cooling coils (Col. 2, lines 25-30), i.e. a condensing heat exchanger having heat transfer surfaces coated with the claimed coating. The coating is applied to the surface (Col. 4, lines 54-60). The coating additionally contains other components so long as they do not adversely affect the desired properties of the coating (Col. 4, lines 39-43). Steele ‘564 does not disclose wherein the additional component is titanium dioxide. However, Steele ‘949 teaches a condensing heat exchanger whose heat transfer surfaces are coated with a hydrophilic coating formed by coating a coating slurry and then curing the slurry (Col. 3, lines 9-20). The coating comprises an adhesive agent that can be potassium silicate (Col. 4, lines 18-42), an insolubilizer that can be zinc oxide (Col. 4, line 53-Col. 5, line 3), silver oxide (Col. 5, lines 57-60), and an inorganic compound to facilitate wetting that can be silica (Col. 3, lines 55-60). It is well-known in the art that wetting agents reduce the surface tension of a coating so that it properly wets the substrate upon application. Steele ‘564 and Steele ‘949 are analogous inventions in the field of coatings comprising an adhesive agent, an insolubilizer, and silver oxide. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Steele ‘564 to contain a silica wetting agent as taught by Steele ‘949 in order to provide a coating that properly wets the substrate. However, Steele ‘564 in view of Steele ‘949 does not disclose wherein the wetting agent is titanium dioxide. Yet, Steele ‘081 teaches hydrophilic coatings for use with a heat exchanger ([0004]). The coating uses wetting agents such as titanium oxide (i.e., titanium dioxide) instead of silica to provide adequate wettability with a reduced affinity for absorbing hydrophobic contaminants ([0042-0043]). Steele ‘564 in view of Steele ‘949 are analogous inventions in the field of coating that use wetting agents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the silica wetting agent of Steele ‘564 in view of Steele ‘949 to be titanium dioxide as taught by Steele ‘081 in order to provide adequate wettability with a reduced affinity for absorbing hydrophobic contaminants (Steele ‘081, [0042-0043]). While there may be no explicit disclosure from Steele ‘564 in view of Steele ‘949 and Steele ‘081 that the coating is a hydrophilic coating, given that Steele ‘564 in view of Steele ‘949 and Steele ‘081 discloses an identical coating made from identical components as that presently claimed, then it is clear the coating of Steele ‘564 in view of Steele ‘949 and Steele ‘081 would necessarily inherently be hydrophilic. 
In response to Applicant’s argument regarding paragraph [0040] of the present specification, as set forth above, the prior art meets the claimed amounts of metal oxide and titanium oxide and therefore would have the same antifungal properties as the present invention, absent evidence to the contrary.
In response to Applicant’s argument of unexpectedly superior results, this is not found persuasive. Applicant has provided no evidence, i.e. data, supporting their position of unexpectedly good results. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Applicant’s specification does not include any working inventive examples or comparative examples demonstrating the purported superior results.
Regarding the double patenting rejections, Applicant argues that neither the present claims nor the claims of copending Application No. 16/922,418 have been patented, and thus double patenting cannot be determined; Applicant requests the double patenting rejections be withdrawn until an indication of allowable subject matter is made.
It is first noted that the provisional non-statutory double patenting rejections are now over copending Application No. 16/922,418 as set forth above. Further, given that Applicant has not provided any reasoning on why the provisional non-statutory double patenting rejections should be withdrawn, the provisional non-statutory double patenting rejections over copending Application No. 16/922,418 are maintained until such time as the rejections are properly overcome (see MPEP 804 I.B and I.B.1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN A RICE/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787